DETAILED ACTION
1.	Claims 46-74 are all the claims for this application.
2.	The preliminary amendment to the specification of 5/8/2019 has been considered and entered.
3.	Claims 58 and 62 are amended and new Claims 66-74 are added in the Reply of 2/11/2021.

Election/Restrictions
4.	Applicant’s election of Group II in the reply filed on 2/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 46-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/2021.
6.	Applicant’s election of species for

    PNG
    media_image1.png
    231
    618
    media_image1.png
    Greyscale

in the reply filed on 2/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
7.	Claims 58-74 are all the claims under examination.

Information Disclosure Statement
8.	The IDS of 2/17/2021 has been considered and entered. The initialed and signed 1449 form is attached.
9.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
10.	The drawing sheets for Figures 3-6 were received on 8/30/2019.  These drawings are accepted by the Examiner.

Specification
11.	The disclosure is objected to because of the following informalities: 
	a) The replacement copy of the specification filed 8/30/2019 is not accompanied by a marked-up copy pursuant to 37 CFR 1.125. Under 37 CFR 1.125, a clean version of the substitute specification, a separate marked up version showing the changes in the specification relative to the previous version, and a statement that the substitute specification contains no new matter are required.
b) The use of a trademark term, e.g., Dynabeads, MMessage mMAchine, etc.   which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
c)	The specification contains parenthetical text, i.e., (□) on pp. 75-76 which is not identified or identifiable by other means as follows:

    PNG
    media_image2.png
    695
    596
    media_image2.png
    Greyscale
	.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 58-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	a) Claims 58-74 are directed to the phrase “the engineered T cell provides allogenic immunotherapy to a subject.” The phrase has no clear meaning how any engineered T cell can provide any such therapy unless the naïve or non-engineered T cell is obtained from an allogeneic donor compared to the subject recipient. There is no, per se, allogeneic immunotherapy described in the specification but for an allogenic T cell engineered to express a BCMA CAR and which upon administration to the subject is allogeneic in origin. Engineering the T cell to express the BCMA CAR does not make the T cell allogeneic.
b) Claims 58-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the lentiviral vectors that are engineered into the immune cells encoding the anti-BCMA CAR construct in order to ensure an expression level of the CAR polypeptide by the transduced T cell much less following administration of the immune cell to the patient in need thereof as an effective. The specification specifically teaches that the T cell fraction from buffy coat is transiently transfected with lentiviral vectors encoding the BCMA CAR- see Example 1. There is no mention of a viral vector in any generic or dependent claim.
c) Claims 58-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: generic Claim 58 does not define how the engineered T cell is provided to a subject in order to achieve an allogeneic immunotherapy. Here the missing element(s) would be an administering aspect of the T cell.
d) Claims 58-72 are indefinite for failing to define the subject individual as being in need thereof for the administration of the engineered T cell. The therapeutic endpoint in Claim 58 is not preclusive of being intervening in a prevention aspect or intervening in a therapeutic aspect for an existing condition. Amending Claim 58 to recite “in need thereof” as shown in Claim 73 could overcome this rejection. 
e) Claims 59-63 are indefinite for failing to relate the “at least one modification” for the T cell to the allogeneic properties of the T cell in Claim 58. It is not clear if these modifications contribute to the allogeneity or are unrelated to that effect produced by the engineered cell. 
f) Claim 63 recites the limitation "wherein conferring resistance to at least one MHC protein comprises suppression of β-2 microglobulin (β2m)" in depending from Claim 60. There is insufficient antecedent basis for this limitation in the claim and which should seemingly depend from Claim 59.
g) Claim 64 is indefinite for reciting that the engineered T cell is obtained from a donor. It is not clear if the donor is a recombinant animal that is engineered to produce the BMCA-CAR expressing T cells and from which the engineered T cells are sourced. Perhaps the intended meaning of the phrase is that the T cells are obtained from an allogeneic donor relative to the subject of the intended therapy and which naïve T cells are subsequently engineered.
h) New Claim 69 is indefinite for failing to include a sequence identifier for the sequence set forth as “SGGGGS.” See 37 CFR 1.821-1.825.
i) Claims 73-74 are indefinite for reciting in once instance “a patient” and in another instance “a subject.” The recipients appear to be related yet distinct references and it is not clear if/how this is related to the method endpoint.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
13.	Claims 58-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 59-72 are drawn to a genus of BCMA-CAR-expressing engineered T-cell comprising any VH and VL domains from a BCMA Mab and where the genus of T cells is required to provide any manner and kind of allogeneic immunotherapy in any subject.
	Claims 73-74 are drawn to a genus of methods using the genus of BCMA-CAR T cell from Claim 58 in order to effectuate any kind and manner of allogeneic immunotherapy in any subject.
	The specification and the art does not support the scope of VH/VL domains (Claims 58 and73) much less variants for BCMA CAR having at least 90% identity to the sequence of SEQ ID Nos: 19-42 (Claims 66-67) as shown in having a structure/function correlation for any engineered T cell, the correlative amount of expression on the T cell, the correlative signal transducing ability for the T cell and the immunotherapeutic effect by way of allogeneity in any subject.
a) Actual reduction to practice: There is no single prophetic or working example of a variant for a BCMA-CAR of SEQ ID Nos: 19-42 that meet the structural and functional requirements of the claims.
b) Disclosure of drawings or structural chemical formulas: the specification and drawings do not show that applicant was in possession of a genus of VH and VL variants for any anti-BCMA antibody binding domain much less those for variants for BCMA CAR having at least 90% identity to the sequence of SEQ ID Nos: 19-42 (Claims 66-67) and that meet the structural and functional requirements of the claims.
c) Sufficient relevant identifying characteristics: the specification does not identify 1) a complete structure, ii) partial structure, iii) physical and/or chemical properties, or iv) functional characteristics coupled with correlation between structure and function for the a genus of VH and VL variants for any anti-BCMA antibody binding domain much less those for variants for BCMA CAR having at least 90% identity to the sequence of SEQ ID Nos: 19-42 (Claims 66-67) and that meet the structural and functional requirements of the claims.
d) Method of making the claimed invention: the specification teaches making antibody-based polypeptide libraries as discussed above under section a).
e) Level of skill and knowledge in the art: the cloning of antibody DNA, construction of antibody libraries, protein sequencing, protein expression and bioassays for identifying functional regions within proteins was well established at the time of the invention.
f) Predictability in the Art: 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”).

Scope of Enablement
14.	Claims 58-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cellular immune therapy using BC30-V3 and BC50-V3 transiently transfected T cells for degranulation, IFN gamma release and cytolytic activity towards myeloma cells, in vitro, does not reasonably provide enablement for administering a genus of anti-BCMA CAR- expressing T cell, in vivo, to provide any manner and kind of allogeneic immunotherapy much less in treating multiple myeloma, in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
Disclosure in the Specification
The specification teaches transfecting T cells with lentiviruses encoding anti-MCMA CAR constructs- Example 1.
The specification teaches screening transiently transfected primary T cells with the CAR constructs- Example 2 and Figure 3
	The specification teaches screening BCMA expressing T cells against BCMA expressing cell lines, in vitro- Example 3 and Figures 4-6.

    PNG
    media_image3.png
    157
    496
    media_image3.png
    Greyscale

The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, the amount of in vitro and in vivo animal model testing for any given immune cell expressing an anti-BCMA CAR polypeptide, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).

Prior Art Status: Translation of Therapeutics from In vitro to In vivo is Unpredictable
A tumor is a 3-dimensional complex consisting of interacting malignant and non-malignant cells. Vascularisation, perfusion and drug access to the tumor cells are not evenly distributed and this is an important source of heterogeneity in tumor response to drugs. Therefore, prediction of drug effects in an animal subject based solely on in vitro cell based assays as in the present case is not reliable and further evaluation in animal tumor systems is essential.
Further, inasmuch as in vivo animal drug testing may be a platform technology in a determination of enablement, the complexity and difficulty of drug delivery for cancer treatment is underscored by Voskoglou-Nomikos (Clin. Can. Res. 9:4227-4239 (2003); IDS 2/17/2021). Voskoglou-Nomikos conducted a study using the Medline and Cancerlit databases as source material in comparing the clinical predictive value of three pre-clinical laboratory cancer models: the in vitro human cell line (Figure 1); the mouse allograft model; and the human xenograft model (Figures 2 and 3). Significantly when each of the cancer models was analyzed against Phase II activity, there was a negative correlation for the in vitro human cell line models being predictive of good clinical value. No significant correlations between preclinical and clinical activity were observed for any of the relationships examined for the murine allograft model. And the human xenograft model showed good tumor-specific predictive value for NSCLC and ovarian cancers when panels of xenografts were used, but failed to predict clinical performance for breast and colon cancers. Voskoglou-Nomikos suggests that “the existing cancer models and parameters of activity in both the preclinical and clinical settings may have to be redesigned to fit the mode of action of novel cytostatic, antimetastatic, antiangiogenisis or immune-response modulating agents” and “New endpoints of preclinical activity are contemplated such as the demonstration that a new molecule truly hits the intended molecular target” (p.4237, Col. 1, ¶6).
Dennis (Nature 442:739-741 (2006) IDS 2/17/2021) also recognizes that human cancer xenograft mouse models for testing new drugs has been and will remain the industry standard or model of choice, but it is not without problems because “many more [drugs] that show positive results in mice have little or no effect in humans” (p. 740, Col. 1, ¶3). Dennis describes transgenic animal mouse models as an alternative to xenograft modeling and the general differences between mice and humans when it comes to tumor modeling: 1) cancers tend to form in different types of tissue, 2) tumors have fewer chromosomal abnormalities, 3) ends of chromosomes (telomeres) are longer, 4) telomere repairing enzyme active in cells, 5) short lifespan, 6) fewer cell divisions (1011) during life than humans (1016), 7) metabolic rate seven time higher than humans, and 8) lab mice are highly inbred and genetically similar. 
Cespdes et al. (Clin. Transl. Oncol. 8(5):318-329 (2006) IDS 2/17/2021) review the some of the examples of art-recognized animal disease model correlates for the corresponding human disease in Tables 1-3. Cespedes emphasizes the challenges in using animal models as predictive correlates for human responsiveness to therapeutics and sets forth on pp. 318-319 a list of criteria that would represent the ideal in vivo model for studying cancer therapeutics. As regards the use of xenograft modeling, Cespedes teaches: 
"One limitation of the xenograft models is precisely their use of an immunocompromised host, which eliminates the possibility of studying the role of the immune system in tumor progression. Some authors also think that cancer and host cells being from different species may limit the occurrence of critical tumor-stroma interactions, leading to an inefficient signaling. The organ of implantation could also become a limitation to the system. Thus, as it has already been described, subcutaneous xenografts infrequently metastasize and are unable to predict response to drugs” (p. 325, Col. 1, ¶2).
In another thorough and detailed review of animal model testing from 2007, Talmadge et al. (Am. J. Pathol 170(3):793-804 (2007) IDS 2/17/2021) teach “Indeed primary human tumor xenografts can be predictive of clinical cytotoxic therapy for a given tumor histiotype provided that clinically relevant pharmacological dosing parameters are used. It is noted that human tumor cell lines in contrast to human primary tumor cells have generally been cultured for years losing much of their heterogeneity. This has resulted in undifferentiated tumors lacking the histology and cellular architecture characteristic of the modeled human tumor” (p. 795, Col. 2, ¶2)...and “xenograft tumor models can effectively predict responsive tumor histiotypes; however these models need to incorporate a pharmacological and toxicological foundation to be successful. In addition, animal models can be used to resolve a specific experimental question that can be appropriately translated into clinical trials" (p. 800, Col. 1, ¶2). “In addition to a quantitative determination of anti-tumor activity, responsive preclinical tumor models cane also be used to assess preliminary ADME (adsorption, distribution, metabolism and excretion) information and toxicity" (p. 800, Col, 2, ¶1). Talmadge states that “Before clinical testing, a new drug or drug formulation should demonstrate safety and/or efficacy profile compared with current therapeutics in animal models. The comparison should incorporate rigorous animal models and not be based on highly responsive models, such as ones with rapid outcome that are convenient or with which the investigator is familiar. Furthermore, tumor and animal models should meet specific biological criteria including heterogeneity, appropriate histology, metastatic propensity, and appropriate genetic criteria depending on the targeted drug metabolism, limited immunogenicity, and potential etiology. Last, the model should have the potential to provide a correlation between therapeutic model outcome and clinical activity, optimally with previous documentation of relevance between mice and humans” (p. 800, Col. 2, ¶3).
One skilled in the art would reasonably conclude that evidence obtained in any in vitro assay would not even necessarily correlate with results in any animal model. Thus to the extent the claims encompass an intended in vivo treatment effect of any subject, and the specification does not provide nearly sufficient guidance using the genus of anti-BCMA CAR polypeptides much less being expressed by immune cells for immune cell therapy in a method, in vivo, to treat any cancer or hematological cancer, it is the examiner’s position that Applicants were not in possession of the full scope of the invention at the time of filing.
Prior Art Status: Immunotherapeutics especially cancer therapy is unpredictable
The use of antibody immunotherapy for the treatment of tumors has been shown to have limitations.  Five (5) art references spanning over 25 years in the field of immunotherapeutics and recognizing the complexity of antibody delivery to tumors in vivo are Fujimori et al. (J. Nuc. Med. 31:1191-1198 (1990) IDS 2/17/2021); Beckman et al. (Can. 109:170-179 (2007) IDS 2/17/2021); Thurber et al. (Adv. Drug Deliv. Rev. 60:1421-1434 (2008) IDS 2/17/2021); Rudnick et al. (Can. Biotherp. & Radiopharm. 24: 155-162 (2009) IDS 2/17/2021); and Huang et al. (Appl Microbiol Biotechnol (2010) 87:401–410) IDS 2/17/2021). 
	Fujimori teaches for further understanding of Mab distribution in the tumor, one must consider as well the microscopic pharmacology: transport across the capillary wall, transport in tumor interstitium, cellular binding and metabolism. Fujimori discusses predictive models for accessing tumor antigen availability by Mab to examine the relationship between affinity and distribution. Fujimori teaches on p. 1196, Col. 2, ¶1:
“One strategy to overcome the binding-site barrier would be to increase the initial Mab dose. Even though Mab concentration in tumor does not always increase linearly as initial Mab concentration increases, a high initial plasma concentration leads to better percolation and results in more uniform distribution in tumor. Increasing Mab dose, however, decreases the specificity ratio and may cause toxicity or other side effects. For each Mab species and set of circumstances, there is an inherent balance of factors. Other causes of heterogeneous distribution include the functional and anatomical heterogeneity of tumors and their vessels..., and the elevated interstitial tissues…”
Beckman teaches on p. 175, Col. 2, ¶2-4:
“Optimizing biodistribution properties of Ab constructs depends on a large number of host and tumor variables. These include: the density and distribution of target Ag in tumors and normal tissues: the degree of target occupancy and residence tiemr equired for tumor cell kill; possible toxicities from normal tissue distribution; tumor size and vascularity; tumor interstitial pressure, convection and diffusion; and metabolism and internilzation rates for Ab-Ag constructs.

An equally large number of Ab construct and therapy variables are available for optimization, including size, charge, and valence; constant region type and glycosylation pattern; presence or absence of a radioisotope or a toxic moiety; dose, route, and schedule of administration; and use of a traditional or a pretargeting strategy. Given the complexity of the problem, systematic preclinical programs may enhance the likelihood of success in subsequent clinical studies. Such preclinical investigations should integrate both experimental and theoretical approaches.

Preclinical studies of a putative Ab-based therapeutic agent can encompass a variety of constructs, differing in molecular weight, affinity, valence, and/or other features of interest, which bind to the same epitope as demonstrated by competition experiments. The Ag density and target affinities should be known for both tumor cells and cross-reacting normal tissues, and the percent target occupancy and required residence time for tumor cell kill should ideally be investigated in vitro. Similarly, rate constants for Ab-Ag internalization should be determined, if applicable. Dose and schedule should be varied and antitumor efficacy, pharmacokinetics, overall biodistribution, homogeneity of intratumoral distribution, and tumor microvessel density and distribution ideally should be measured in tumor-bearing animals with a variety of tumor sizes.”

Studies in tumor-bearing rodents are often confounded by lack of normal tissue reactivity with Ab constructs directed toward human Ags, but studies in transgenic animal can be performed in some instances to alleviate this issue.”
Thurber teaches on p. 1431, Col 2, ¶3:
“Analyzing the fundamental rates that determine antibody uptake and distribution provides a theoretical framework for understanding and interpreting targeting experiments and improving on the limitations of uptake. It also provides a background for a more rational design of in vitro experiments, animal studies, and clinical trials. The insight gained from this type of modeling has multiple implications for imaging and therapy. For example, not all cells are exposed to the “average” concentration obtained in a tumor. A significant portion of cells can survive even if the tumor-averaged concentration is well above the LD50 in vitro. Also, the concentration that cells in a solid tumor are exposed to ([Ab]surf) is well below the plasma concentration. This means that the bulk antibody concentration in an in vitro spheroid experiment is not analogous to the plasma concentration but is actually well below it; large doses are required to overcome this poor extravasation. Knowing the rate of uptake in a tumor and clearance from the plasma and normal tissues also provides estimates of ratios between tumor and normal tissue concentrations, and these ratios are important in both imaging and therapy. These examples illustrate the utility of combining theoretical analysis also suggest ways to rationally improve uptake, and determining the limiting rates is the first step in overcoming these problems.”
Rudnick teaches on p. 155, Col. 2:
“Not strictly limited to tumor cells, target antigen is commonly expressed on normal tissue, found in circulation, and shed into the tumor interstitial space. These nontarget pools of antigens can reduce treatment effectiveness, increase systemic clearance, and increase side-effects (especially for radioimmunoconjugates) by impairing mAb specificity for the tumor.”
and on p. 158, Col. 2, last ¶ - p. 159, Col. 1:
“…antigen selection will be a critical factor for internalization and catabolism of mAbs. The relative rates of antigen recycling and dissociation are important in mAb penetration into tumors. Therefore, in applications dependent on targeting every cell of a tumor, the mAb needs to dissociate before it is internalized and degraded. In the case of ADCC, a slow internalizing antigen would be the best target. However, if one is trying to deliver a cytotoxic agent to the cytoplasm of cells in a limited region of a tumor, such as the vasculature, a mAb with slow dissociation targeting a rapidly recycling antigen would be appropriate. These are just simple examples of the interplay of affinity, avidity, and efficacy in tumor targeting.”
Huang supports and substantiates the challenges for recombinant antibodies as immunotherapeutic agents (p. 403 and 408):
“Genetic engineering has long been employed to increase the affinity of mAb to its target by altering the amino acid sequence in complementary determining region (CDR; Maynard and Georgiou 2000; Reff et al. 2002). However, high specificity must be maintained while increasing antibody affinity as it might augment cross reactivity with other nonspecific antigens, causing unwanted side effects (Hu et al. 2009). High-affinity CDR also can be suboptimal for targeting solid tumors; thus, a suitable affinity may need to be determined (Chames et al. 2009).”
“Many hurdles remain, however due to the complexity of human immunology as demonstrated by our limited success in chronic infectious diseases and cancer. The approach to combine both active and passive immunotherapies to have synergic effects to maximize desired immune responses may lead a way for treatments of these diseases in the near future.”

Therefore, due to the unpredictability of immunotherapeutics in general much less cell-based therapies and in view of the insufficient guidance and working examples concerning the use of the claimed anti-BCMA CAR polypeptide expressed on immune cells as immunotherapeutic agents, in vivo, one skilled in the art would reasonably conclude that the broadly claimed method invention was not fully supported or enabled by the specification, and thereby removing applicants from full possession of the invention.
Unpredictability/ Undue Experimentation
The specification provides no direction or guidance regarding how to make and express the genus of variants for the anti-BCMA CAR from any T cell; whether those T cells continue to express the anti-BCMA CAR polypeptide in vivo following administration; whether the level of expression for the anti-BCMA CAR polypeptide on those T cells administered and the amount of engineered T cells required to be administered is sufficient be therapeutic as allogeneic moiety much less against the BCMA-expressing multiple myeloma. Other caveats to consider are discussed herein:
Ormhoj et al. (Curr Hematol Malig Rep; published online: 2/23/2017; IDS 2/17/2021) discusses the overview and the relevance of BCMA CAR in four (4) clinical trials on pp. 4-5:
“Overall, BCMA as antigen target for CAR T-based immunotherapy seems promising with various clinical outcomes reflecting the various CAR construct designs, dose, and baseline disease burden. Further studies are warranted, to determine the best BCMA-CAR design for treatment of MM [35].”

Garcia-Guerrero et al (Front Immunol. 2020 Jun 5;11:1128. doi: 10.3389/fimmu. 2020.01128. eCollection 2020; PTO 892) teaches:
“Currently, several antigen targets, including CD138, CD19, immunoglobulin kappa (Ig-Kappa) and B-cell maturation antigen (BCMA), are being used in clinical trials to treat myeloma patients. Some of these trials have shown promising results, especially in terms of response rates. However, the absence of a plateau is observed in most studies which correlates with the absence of durable remissions. Therefore, several potential limitations such as lack of effectiveness, off-tumor toxicities, and antigen loss or interference with soluble proteins could hamper the efficacy of CAR T-cells in myeloma.”

Applicants own abstract publication (Boldajipour et al (PTO 892) re-iterates the difficulties associated with their own experimental BMCA-CAR T cell technology as follows:

    PNG
    media_image4.png
    935
    898
    media_image4.png
    Greyscale

Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.  
Furthermore, while the level of skill required to generate the antibodies is that of a molecular immunologist, the artisan of ordinary skill in the art would have been required to characterize the parent V domain, identify candidate amino acid residues for variations within the CDR domains, perform the mutagenesis, produce and express the modified antibodies, measure binding characteristics (e.g., binding specificity, binding affinity and/or avidity compared with the parent antibody), and perform bioassays to identify any one or more of the characteristics of an antibody in order to meet the requirements of the claims. 
The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single variant of a V3 polypeptide meeting all of the claim limitations would not have been routine much less could one of ordinary skill in the art predict that anyone variant could be transfected into an immune cell to be expressed in an amount that was therapeutic to the extent of treating a cancer in vivo (MPEP 2164.06, “The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.” (In re Wands, 858 F.2d 731, 737, 8 USQP2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). 
MPEP 2138.05 Birmingham v. Randall, 171 F.2d 957, 80 USPQ 371, 372 (CCPA 1948) “To establish an actual reduction to practice of an invention directed to a method of making a product, it is not enough to show that the method was performed. “[S]uch an invention is not reduced to practice until it is established that the product made by the process is satisfactory, and [ ] this may require successful testing of the product.”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 58-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,316,101. The instant application is not afforded the safe harbor protection under 31 USC 121 because it is a continuation in the same chain of continuity as the reference patent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because under MPEP 2131.02 a species anticipates a genus where the engineered T cell of the patent reference is narrower for the species of BCMA-CAR expressed by that T cell for the instant claims and the engineered T cell of the instant claims is defined in the context of providing an intended method effect by way its being an allogeneic immunotherapy in an subject.

16.	Claims 58-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-68 of copending Application No. 16/384,719 (US20190241669). The instant application is not provided the safe harbor protection under 31 USC 121 because it is not in the same chain of continuity as the reference application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the ‘719 application are used for providing an allogeneic therapy to a subject and treating multiple myeloma with a BCMA CAR transfected T cell (immune cell) having the properties of the BCMA-CAR polypeptide of the instant claims. The therapeutic agent can be the V3 prototype structure BC30 as taught throughout the specification of the ‘719 application (MPEP 804 "The specification can be used as a dictionary to learn the meaning of a term in the patent claims. Toro Co. v. White Consul Indus. Inc. 199 F.3d. 1295, 1299 (Fed. Cir. 1999)). MPEP 2131.02 a species anticipates a genus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
17.	No claims are allowed.
18.	The following references cited in the IDS are considered pertinent to the claimed invention:
a) WO 2013/154760 teaches BCMA CAR transfected T cells to treat myeloma cells using the following construct:

    PNG
    media_image5.png
    105
    481
    media_image5.png
    Greyscale
 , whereas the V3 prototype differs in having in the penultimate position a CD3zeta signaling domain (replacing the CD28 domain of ‘760) followed by a 4-1BB (CD137) co-stimulatory domain;
b) Carpenter teaches BCMA transected T cells to treat myeloma cell using the following construct:

    PNG
    media_image6.png
    45
    337
    media_image6.png
    Greyscale
, whereas the V3 prototype differs in having in the penultimate position a CD3zeta signaling domain (replacing the CD28 domain of Carpenter) followed by a 4-1BB (CD137) co-stimulatory domain.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643